Citation Nr: 1528859	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  15-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an effective date earlier than effective August 5, 2013, for the award of service connection for hearing loss.

2. Entitlement to an earlier effective date earlier than effective August 5, 2013, for the award of service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from September 1950 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran filed an original claim of service connection for hearing loss and tinnitus in February 2005, which was denied in a November 2005 rating decision, and the Veteran did not appeal this determination.  

2.  The Veteran  filed a petition to reopen the claims on August 5, 2013.  The claims were reopened and granted on the basis of new and material evidence, but did not rely on a liberalizing VA law or issuance.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than August 5, 2013, for the grant of service connection for bilateral hearing loss, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2014).

2.  The criteria for assignment of an effective date earlier than August 5, 2013, for the grant of service connection for tinnitus, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

Here, the Veteran was informed of the information and evidence necessary to substantiate the underlying claims of service connection in the VA Form 21-525EZ he filed in August 2013.  Because the instant appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the disabilities, no additional notice is required as to the downstream issues involving entitlement to an earlier effective date.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

Here, VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's available service treatment records (STRs) and all other evidence needed to resolve the appeal has been obtained, including a VA examination.  The appeal is ultimately resolved based on the "receipt of claim" prong of 38 C.F.R. § 3.400, so any absent evidence is not material to the central question in this appeal.

II.  Analysis

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2)  Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

If a claim becomes final by a claimant's failure to initiate or perfect an appeal, the original claim may nonetheless be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

This appeal must be denied because a prior claim of service connection for hearing loss and tinnitus was denied in November 2005, and it was reopened and granted, but not pursuant to a liberalizing VA law or issuance.  The details follow.  

Date Entitlement Arose

The Veteran's petition to reopen, which was filed on August 5, 2013, was reopened and granted on the basis of new and material evidence.  Because the petition to reopen was granted, and the underlying claim of service connection was ultimately granted on the basis of "the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong," the Veteran by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  Accordingly, for purposes of this appeal, there is no material dispute that entitlement to service connection for hearing loss and tinnitus arose earlier.  

Date of claim

Because entitlement to service connection arose earlier, the central question in dispute in this appeal concerns the date of claim.  

The Veteran filed an original claim of service connection in February 2005.  This claim was denied in the November 2005 rating decision.  The Veteran did  not appeal this determination.  

The finality of this determination does not appear to be materially in dispute.  Instead, the Veteran maintains that an earlier effective date should be assigned pursuant to § 3.114(a) on the basis of a liberalizing law.  As he wrote in his December 2013 notice of disagreement (NOD), the "VA criteria used to evaluate both conditions was relaxed, permitting the claims to be granted."  In a March 2015 statement, the Veteran's representative reiterated that "it is the Veteran's contention that his effective date of claim for his now service connected hearing loss and tinnitus should go back to the original date of claim which was November 29, of 2005, due to the standards of establishing service connection for these issues being relaxed after his initial claim had been originally denied."   

Neither the Veteran nor his representative has specifically identified the exact "criteria" or "standard" that was "relaxed."  However, the language they used mirrors that contained in an (undated) email from the RO (in its entirety):

Speaking to [the Veteran's] question about why the 2005 claim was denied and the recent one was granted, I can tell you that the criteria we use to evaluate hearing loss and tinnitus has relaxed in the last few years.  When the 2005 decision was rendered there was no evidence that the Veteran had hearing loss in service nor was there evidence of a continuity of treatment for hearing loss since his release from active duty.  More recently our criteria for evaluating this type of claim changed to rely less on objective evidence to show the existence of the claimed hearing loss and tinnitus thereby allowing us to move to the next step and request an exam with a medical opinion by a VA audiologist.  We cannot go back to the 2005 date of claim because that claim was adjudicated correctly at that time based on the rules in effect at that time.  The rules are different now which is what allowed us to request the exam with opinion that turned out to be favorable to the Veteran.

Again here, the RO did not identify which "rules" and "criteria" were "relaxed."  

Based on the language in this email, however, the RO must have been referring to policy guidance issued by the Veterans Benefits Administration (VBA) in reaction to certain cases issued by the Court of Appeals for Veterans Claims (CAVC or Court) or the Court of Appeals for the Federal Circuit (Federal Circuit) .  Most notably, the Federal Circuit case of Jandreau v. Nicholson, in which the Federal Circuit concluded that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  492 F.3d 1372 (Fed. Cir. 2007).  Also issued during this time period was the Court case of McLendon v. Nicholson, where it was held that "[t]he types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  20 Vet. App. 79, 83 (2006).  

Although these court cases might be understood as "relaxing" certain evidentiary standards in a very literal sense, they are not "liberalizing laws" as necessary to invoke the provisions of 38 C.F.R. § 3.114 (a).  Precedential decisions of a judicial body are not "liberalizing."  See, e .g., Patrick v. Nicholson, 242 F. Appx 695, 698 (Fed. Cir. 2007) (citing Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction.").  Even if they were, section 3.114(a) only applies to liberalizing laws or issuances "approved by the Secretary."  Precedential decision of a court are not "approved by the Secretary" as used in section 3.114(a).  See 38 U.S.C.A. § 7251, et al.

Likewise, any corresponding guidance from VBA cannot be considered "a liberalizing law, or a liberalizing VA issue."  Indeed, any corresponding changes in the M21-1 and other VBA policy updates must be considered interpretative guidance to the ROs intended to bring them in accord with the precedential cases of the courts.  These cannot be considered liberalizing laws or issuances.  See, e.g., Dyment v. West, 13 Vet.App. 141 (1999).

Otherwise, the Board has been unable to find any statute or regulation that "liberalized" the evidentiary standards for granting service connection for hearing loss and/or tinnitus after the claims were denied in November 2005.  Neither 38 C.F.R. § 3.159, § 3.303, 3.304, or 3.385 were "liberalized" in any way relevant to the claims of service connection for hearing loss or tinnitus during the intervening years between November 2005 and August 2013.  

The Board notes that the Veteran wrote in his February 2015 substantive appeal that he was submitting his case "under authority of 38 CFR section 19.128."  He wrote this in the section of the VA Form 9 where asked to identify "why I think that VA decided my case incorrectly."  The Board notes that part 19 of Title 38 does not contain a section 19.128.  Therefore, it is not entirely clear to which regulation he was referring or why.  Sections 19.1, 19.2, 19.8, and 19.12 refer to Board operations, and do not appear potentially relevant.  There is no section 19.18.  Potentially applicable, section 19.28 concerns determinations that an NOD is inadequate protested by claimant or representative.  This section specifies that:

Whether a Notice of Disagreement is adequate is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the agency of original jurisdiction with respect to the adequacy of a Notice of Disagreement, the claimant will be furnished a Statement of the Case.

This section does not appear relevant as the Veteran has not otherwise contended that he submitted a timely NOD after the RO's original rating decision.  In fact, he wrote his Congressman in August 2013, indicating that he "[f]iled a claim for [t]innitus and bilateral hearing loss in 2005, and the VA said they lost my claim.  I re-filed my claim on August 5, 2013 and would like it expedited given that my original claim was lost[.]"  The record contains no indication that the RO "lost" any claim he filed.  The Notes Section of his electronic file currently includes an August 2013 notation indicating "VBMS case, folder not scanned into system yet."  This might indicate that there was a miscommunication, because it is entirely plausible that the RO personnel did not have physical possession of his claim when he communicated with them earlier in August 2013, because it was physically located at a different location for scanning.  This is ultimately nonconsequential, however, because the August 2013 statement to his Congressman does not provide an indication that it was an NOD that was lost.  

Thus, even upon a liberal reading and exhaustive search, the Board has been unable to identify any helpful means of interpreting his citation of "§ 19.128."  

For sake of completeness, the Board further notes that new and material evidence was not received within the time limit for appealing the November 2005 rating decision and his complete service records were already of record when that rating decision was issued.  Accordingly, there is no basis to invoke 38 C.F.R. § 3.156(b) or § 3.156(c).  

In conclusion, the Board must find that the petition to reopen was not granted nor were the underlying claims of service connection granted pursuant to a "liberalizing law" as reflected in section 3.114(a).  There is otherwise no basis to award an earlier effective date.  As such, even upon resolving all reasonable doubt in the Veteran's favor, the appeal must nonetheless be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.





	(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than August 5, 2013, for the award of service connection for hearing loss is denied.  

An effective date earlier than August 5, 2013, for the award of service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


